 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of May 11, 2017, is
by and among Cyberspace Vita, Inc., a Nevada corporation (the “Parent”), Peter
Zachariou (“ Zachariou”), the majority shareholder of the Parent, Project 1493,
LLC, a limited liability company organized under the laws of the Commonwealth of
Puerto Rico (the “Company”), and the sole Member of the Company named in the
signature page hereof (the “Member”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, the undersigned Member currently owns all of the issued and outstanding
membership interest (“Interests”) of the Company.

 

WHEREAS, the undersigned Member has agreed to transfer the Interests in exchange
(the Exchange”) for (i) 16,690,912 restricted shares of common stock of the
Parent (the “Exchange Shares”); (ii) three (3) year warrants to purchase up to
3,000,000 shares of common stock of the Parent at an exercise price of $0.50 per
share the “Exchange Warrants”) and (iii) 1,000 shares of preferred stock of the
Parent that will grant the holders thereof fifty-one percent (51%) voting power
(the “Preferred Shares”) Collectively, the Exchange Shares, the Exchange
Warrants, and the Preferred Shares are referred to herein as the “Exchange
Securities”).

 

WHEREAS, the Exchange is intended to constitute a reorganization within the
meaning of the Internal Revenue Code of 1986, as amended (the “Code”), or such
other tax free reorganization or restructuring provisions as may be available
under the Code.

 

WHEREAS, the Board of Directors of the Parent and the members of the Company
have determined that it is desirable to effectuate the Exchange.

 

WHEREAS, immediately prior to the closing of the Exchange, Zachariou entered
into a Share Exchange Agreement with a certain creditor of the Parent, pursuant
to which Zachariou has the right to receive an aggregate of 1,800,000 shares of
the Company’s common stock.

 

WHEREAS, Zachariou has agreed that of the 1,800,000 shares issuable to him,
100,000 shares shall be held by Sichenzia Ross Ference Kesner LLP, as escrow
agent, for a period of six (6) months following the Closing, to secure the
performance of the Parent’s obligations under this Agreement

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

 

ARTICLE I

 

The Exchange

 

SECTION 1.01. Exchanges by the Parties. At the Closing (as defined in Section
1.02 below), (i) the Member shall sell, transfer, convey, assign and deliver to
the Parent, the Interests, free and clear of all Liens, and (ii) the Parent
shall, simultaneously therewith, deliver to the Member a certificate
representing the Exchange Shares, the Exchange Warrants, and a certificate
representing the Preferred Shares.

 

   

  

 

SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on the
Effective Date (as defined below) at such location to be determined by the
Company and Parent, commencing upon the satisfaction or waiver of all conditions
and obligations of the Parties to consummate the Transactions contemplated
hereby, as more fully set forth in Article VI herein (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”). For purposes hereof, the effective date of the Closing (the
“Effective Date”) shall be at the time of satisfaction, in full, of the
conditions set forth in Article VI herein.

 

ARTICLE II

 

Representations and Warranties of the Member

 

The Member hereby represents and warrants to the Parent, as follows:

 

SECTION 2.01. Good Title. The Member is the record and beneficial owner of the
Interests, and has good and marketable title thereto, with the right and
authority to sell and deliver such Interests to Parent as provided herein. Upon
registering of the Parent as the acquirer of such Interests in the share
register of the Company, the Parent will receive good title to such Interests,
free and clear of all liens, security interests, pledges, equities and claims of
any kind, voting trusts and other encumbrances (collectively, “Liens”).

 

SECTION 2.02. Power and Authority. All acts required to be taken by the Member
in order to enter into this Agreement and to carry out the Transactions as
contemplated herein have been properly taken. This Agreement constitutes a
legal, valid and binding obligation of the Member, enforceable against them in
accordance with the terms hereof.

 

SECTION 2.03. No Conflicts. The execution and delivery of this Agreement by the
Member, and its performance of its obligations hereunder in accordance with the
terms hereof: (i) will not require the consent of any third party or any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (“Governmental Entity”) under
any statutes, laws, ordinances, rules, regulations, orders, writs, injunctions,
judgments, or decrees (collectively, “Laws”); (ii) will not violate any Laws
applicable to the Member; and (iii) will not violate or breach any contractual
obligation to which they are a party.

 

SECTION 2.04. No Finder’s Fee. The Member has created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Parent will be responsible for.

 

SECTION 2.05. Purchase Entirely for Own Account. The Exchanged Securities
proposed to be acquired by the Member hereunder will be acquired for investment
purposes, for its own account, and not with a view to the resale or distribution
of any part thereof, and the Member has no present intention of selling or
otherwise distributing the Exchanged Securities except in compliance with
applicable securities laws.

 

SECTION 2.06. Available Information. The Member has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent.

 

  2 

  

 

SECTION 2.07. Non-Registration. The Member understands that the Exchanged
Securities have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Member’s representations as expressed herein.

 

SECTION 2.08. Restricted Securities. The Member understands that the Exchanged
Securities is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Member pursuant
hereto, the Exchanged Securities would be acquired in a transaction not
involving a public offering. The Member further acknowledges that if the
Exchanged Securities is issued to the Member in accordance with the provisions
of this Agreement, such Exchanged Securities may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom. The Member represents that it is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

SECTION 2.09. Legends. The Member understands that the shares of Exchange
Securities will bear the following legend or another legend that is similar to
the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2.10. Accredited Investor. The Member is an “accredited investor” within
the meaning of Rule 501 under the Securities Act and the Member was not
organized for the specific purpose of acquiring the Exchanged Securities.

 

SECTION 2.11 Member Acknowledgment. The Member acknowledges that it has read the
representations and warranties of the Company set forth in Article III herein
and such representations and warranties are, to the best of his or her
knowledge, true and correct as of the date hereof.

 

  3 

  

 

ARTICLE III

 

Representations and Warranties of the Company

 

The Company represents and warrants to the Parent as follows:

 

SECTION 3.01. Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the laws of Puerto Rico and has the
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
The Company is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary, except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect. The Company
has delivered to the Parent true and complete copies of the organization
documents of the Company in effect as of the date of this Agreement (the
“Company Charter Documents”).

 

SECTION 3.02. Capital Structure. Apart from all the Interests of the Member, no
other class of Interests and other voting or non-voting securities of the
Company are issued, reserved for issuance or outstanding. All outstanding
Interests of the Company are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Company Charter Documents or any Contract (as defined in
Section 3.04) to which the Company is a party or otherwise bound. There are no
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or convertible into, or exchangeable for, securities having the right
to vote) on any matters on which holders of Interests may vote (“Voting Company
Debt”).

 

SECTION 3.03. Authority; Execution and Delivery; Enforceability. The Company has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.

 

SECTION 3.04. No Conflicts; Consents. The execution and delivery by the Company
of this Agreement does not, and the consummation of the Transactions and
compliance with the terms hereof and thereof will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the Company
under any provision of (i) the Company Charter Documents, (ii) any material
contract, lease, license, indenture, note, bond, agreement, permit, concession,
franchise or other instrument (a “Contract”) to which the Company is a party or
by which any of their respective properties or assets is bound or (iii) any
material judgment, order or decree (“Judgment”) or material Law applicable to
the Company or its properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect.

 

  4 

  

 

SECTION 3.05. Taxes.

 

(a)       The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

 

(b)       If applicable, the Company has established an adequate reserve
reflected on its financial statements for all Taxes payable by the Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Company, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.

 

(c)       For purposes of this Agreement:

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

SECTION 3.06. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority whether federal, state, county,
local or foreign (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Company Material Adverse Effect. Neither
the Company nor any officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim or violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.

 

SECTION 3.07. Compliance with Applicable Laws. The Company is in compliance with
all applicable Laws except for instances of noncompliance that, individually and
in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect. This Section 3.07 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.

 

SECTION 3.08. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

  5 

  

 

SECTION 3.09. Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company taken as a whole. The Company is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.

 

SECTION 3.10. Title to Properties. The Company has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Company has leasehold interests, are free and clear of all Liens
other than those Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Company to conduct business as currently
conducted.

 

SECTION 3.11. Insurance. The Company does not hold any insurance policy.

 

SECTION 3.12. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Company is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company.

 

SECTION 3.13. Investment Company. The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.14. Disclosure. The Company confirms that neither it nor any person
acting on its behalf has provided the Member or its respective agents or counsel
with any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing. The Company
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent. All disclosure provided to the Parent regarding the Company, its
business and the Transactions, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

SECTION 3.15. Absence of Certain Changes or Events. Except in connection with
the Transactions, since inception, the Company has conducted its business only
in the ordinary course, and during such period there has not been:

 

(a)       any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;

 

(b)       any damage, destruction or loss, whether or not covered by insurance,
that would have a Company Material Adverse Effect;

 

(c)       any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;

 

  6 

  

 

(d)       any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Company
Material Adverse Effect;

 

(e)       any material change to a material Contract by which the Company or any
of its assets is bound or subject;

 

(f)       any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;

 

(g)       any loans or guarantees made by the Company to or for the benefit of
its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;

 

(h)       any declaration or payment of dividend or distribution of cash or
other property to the Member or any purchase, redemption or agreements to
purchase or redeem any Interests;

 

(i)       any issuance of equity securities to any officer or affiliate; or

 

(j)       any arrangement or commitment by the Company to do any of the things
described in this Section.

 

SECTION 3.16. Foreign Corrupt Practices. Neither the Company, nor, to the
Company’s knowledge, any officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

SECTION 3.17. No Liabilities. As of the Closing Date, the Company will have no
liabilities or obligations whatsoever.

 

ARTICLE IV

 

Representations and Warranties of the Parent

 

The Parent represents and warrants as follows to the Member and the Company
that:

 

SECTION 4.01. Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
the Company true and complete copies of the Articles of Incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).

 

  7 

  

 

SECTION 4.02. Subsidiaries; Equity Interests. The Parent does not own, directly
or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any person.

 

SECTION 4.03. Capital Structure. The authorized share capital of the Parent
consists of: (i) One Hundred Million (100,000,000) shares of common stock with
247,550 shares issued and outstanding immediately prior to the execution of this
Agreement; (ii) Nine Million Nine Hundred Ninety Nine (9,999,000) shares of
“blank check” preferred stock authorized, none of which is currently issued and
outstanding immediately prior to the execution of this Agreement; and (iii) One
Thousand (1,000) shares of Series A Preferred Stock to be issued to the Member
pursuant to the terms of this Agreement. All outstanding shares of the capital
stock of the Parent are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Parent Charter, the Parent Bylaws or any Contract to which
the Parent is a party or otherwise bound. There are no bonds, debentures, notes
or other indebtedness of the Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent’s capital stock may vote (“Voting Parent Debt”). As
of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent. As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent. The Parent is not a party to any agreement granting any
security holder of the Parent the right to cause the Parent to register shares
of the capital stock or other securities of the Parent held by such security
holder under the Securities Act. The stockholder list provided to the Company is
a current stockholder list generated by its stock transfer agent, and such list
accurately reflects all of the issued and outstanding shares of the Parent’s
common stock as at the Closing.

 

SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.

 

  8 

  

 

SECTION 4.05. No Conflicts; Consents.

 

(a)       The execution and delivery by the Parent of this Agreement, does not,
and the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

 

(b)       No Consent of, or registration, declaration or filing with, or permit
from, any Governmental Entity is required to be obtained or made by or with
respect to the Parent in connection with the execution, delivery and performance
of this Agreement or the consummation of the Transactions, other than the (A)
filing with the SEC of reports under Sections 13 and 16 of the Exchange Act, and
(B) filings under state “blue sky” laws, as each may be required in connection
with this Agreement and the Transactions.

 

SECTION 4.06. Undisclosed Liabilities. As of the date hereof, all liabilities of
the Parent have been paid off and/or settled in full, and shall in no event
remain liabilities of the Parent, the Company or the Member following the
Closing.

 

SECTION 4.07. Taxes.

 

(a)       Other than as set forth in Other than as set forth in Schedule 4.07
hereof, the Parent has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Parent Material Adverse Effect. All Taxes shown to be due on such Tax Returns,
or otherwise owed, has been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Parent Material Adverse Effect.

 

(b)       There are no Liens for Taxes (other than for current Taxes not yet due
and payable) on the assets of the Parent. The Parent is not bound by any
agreement with respect to Taxes.

 

SECTION 4.08. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.

 

SECTION 4.09. Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Parent Material Adverse
Effect. Neither the Parent nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.

 

  9 

  

 

SECTION 4.10. Compliance with Applicable Laws. The Parent is in compliance with
all applicable Laws, except for instances of noncompliance that, individually
and in the aggregate, have not had and would not reasonably be expected to have
a Parent Material Adverse Effect. The Parent has not received any written
communication during the past two years from a Governmental Entity that alleges
that the Parent is not in compliance in any material respect with any applicable
Law. The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.

 

SECTION 4.11. Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole. The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.

 

SECTION 4.12. Title to Properties. The Parent does not own or lease any
properties.

 

SECTION 4.13. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.

 

SECTION 4.14. Transactions With Affiliates and Employees. None of the officers
or directors of the Parent and, to the knowledge of the Parent, none of the
employees of the Parent is presently a party to any transaction with the Parent
or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

SECTION 4.15. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Member as a result of the Member and the Parent
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Exchange Securities and the
Member’ ownership of the Exchange Securities.

 

SECTION 4.16. No Additional Agreements. The Parent does not have any agreement
or understanding with the Member with respect to the Transactions other than as
specified in this Agreement.

 

SECTION 4.17. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 4.18. Disclosure. The Parent confirms that neither it nor any person
acting on its behalf has provided any Member or its agents or counsel with any
information that the Parent believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing. All disclosure provided to the Member regarding the
Parent, its business and the transactions contemplated hereby, furnished by or
on behalf of the Parent (including the Parent’s representations and warranties
set forth in this Agreement) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading

 

  10 

  

 

SECTION 4.19. Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of its shares of common stock on the trading market on which such shares are
currently listed or quoted. The issuance and sale of the shares of the Exchanges
Securities under this Agreement does not contravene the rules and regulations of
the trading market on which the Parent’s securities are currently listed or
quoted, and all approvals of the stockholders of the Parent, as required for the
Parent to issue and deliver to the Member the Exchange Securities contemplated
by this Agreement, have been obtained.

 

ARTICLE V

 

Deliveries

 

SECTION 5.01. Deliveries of the Member.

 

(a)       Concurrently herewith, the Member shall deliver to the Parent an
executed version of this Agreement, which shall constitute a duly executed share
transfer power for transfer by the Member of its Interests to the Parent.

 

(b)       At or prior to the Closing, the Member shall deliver to the Parent
certificates representing its Interests along with duly executed stock powers
for transfer of the Interests to the Parent.

 

SECTION 5.02. Deliveries of the Parent.

 

(a)       Concurrently herewith, the Parent shall deliver to the Member and to
the Company, a copy of this Agreement executed by the Parent.

 

(b)       At or prior to the Closing, the Parent shall deliver to the Company:

 

(i)       a certificate from the Parent, signed by its Secretary or Assistant
Secretary certifying that the attached copies of the Parent Charter, Parent
Bylaws and resolutions of the Board of Directors of the Parent approving this
Agreement and the transactions contemplated hereunder, are all true, complete
and correct and remain in full force and effect;

 

(ii)       true and accurate copies of all subscription agreements or other
documents pursuant to which the Parent has issued shares of its common stock or
other securities;

 

(iii)       the Parent’s CIK and CCC codes for the Securities and Exchange
Commission’s (“SEC”) Edgar filing system;

 

  11 

  

 

(iv)       a list of the Parent’s shareholders immediately prior to Closing Date
and the Parent’s entire corporate books and records;

 

(v)       a letter of resignation from Alexander Diener from all offices and
directorships that he holds with the Parent, indicating that such resignation
shall be effective upon Closing;

 

(vi)       evidence of the appointment of Leslie Ball was appointed to serve as
our Chief Executive Officer and director, and the appointment of Thomas
Gingerich was appointed to serve as our Chief Financial Officer, effective upon
the Closing;

 

(vii)       such pay-off letters, releases, indemnifications, debt exchange
agreements or other documentation confirming that all liabilities of the Parent
have been settled in full, as the Company shall require and such documentation
shall be in form and substance satisfactory to the Company;

 

(viii)       a copy of the certificate of the Secretary of the State of Nevada
certifying that the Certificate of Designation of Series A Preferred Shares,
attached as Exhibit A hereof, has been filed and is effective; and

 

(ix)       if requested, the results of UCC, judgment lien and tax lien searches
with respect to the Parent, the results of which indicate no liens on the assets
of the Parent.

 

(c)        At Closing, the Company shall also deliver to Sichenzia Ross Ference
Kesner LLP, as escrow agent, a certificate for one hundred thousand (100,000)
shares of the Company’s common stock, issued in the name of Zachariou. The
Company and Zachariou understand and agree that such shares shall be held by the
escrow agent for a period of six (6) months following the Closing, to secure the
performance of the Parent’s obligations under this Agreement.

 

(d)       Promptly following the Closing, the Parent shall deliver to the
Member, certificates representing the Exchange Securities to the Member.

 

(d)       Within thirty (30) days following the Closing, the Parent shall
provide to the Member documentary evidence that true, complete and accurate Tax
Returns, as listed in Schedule 4.07 hereof, have been filed, and that all
amounts owed thereunder, if any, shall be paid in full.

 

SECTION 5.03. Deliveries of the Company.

 

(a)       Concurrently herewith, the Company is delivering to the Parent this
Agreement executed by the Company.

 

(b)       At or prior to the Closing, the Company shall deliver to the Parent a
certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the members of the Company approving this Agreement and the
Transactions, are all true, complete and correct and remain in full force and
effect.

 

  12 

  

 

ARTICLE VI

Conditions to Closing

 

SECTION 6.01. Member and Company Conditions Precedent. The obligations of the
Member and the Company to enter into and complete the Closing is subject, at the
option of the Member and the Company, to the fulfillment on or prior to the
Closing Date of the following conditions.

 

(a)        Representations and Covenants. The representations and warranties of
the Parent contained in this Agreement shall be true in all material respects on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.

 

(b)        Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Member, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.

 

(c)        No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since the date as first
set forth above which has had or is reasonably likely to cause a Parent Material
Adverse Effect.

 

(d)        Post-Closing Capitalization. At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of capital stock of the Parent, on a fully-diluted basis, shall be as described
in Section 4.03.

 

(e)       Deliveries. The deliveries specified in Section 5.02 shall have been
made by the Parent.

 

(f)       No Suspensions of Trading; Listing. Trading in the Parent’s securities
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent securities shall have
been at all times since such date listed for trading on a trading market.

 

(g)       Satisfactory Completion of Due Diligence. The Company and the Member
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Member in their sole and absolute discretion.

 

SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.

 

(a)       Representations and Covenants. The representations and warranties of
the Member and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Member and the Company shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Member and the Company on or prior to the Closing Date.

 

(b)       Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.

 

  13 

  

 

(c)       No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since inception which
has had or is reasonably likely to cause a Company Material Adverse Effect.

 

(d)       Deliveries. The deliveries specified in Section 5.01 and Section 5.03
shall have been made by the Member and the Company, respectively.

 

(e)       Post-Closing Capitalization. At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of the Company, on a fully-diluted basis, shall be described in Section 3.02.

 

(f)       Satisfactory Completion of Due Diligence. The Parent shall have
completed their legal, accounting and business due diligence of the Company and
the results thereof shall be satisfactory to the Parent in its sole and absolute
discretion.

 

ARTICLE VII

 

Covenants

 

SECTION 7.01. Anti-Dilution. Notwithstanding any other provision of this
Agreement, if, during the period from the date hereof until the earlier of (i)
ninety (90) days after the date on which a registration statement covering the
Exchange Shares is declared effective by the Securities and Exchange Commission
(the “SEC”), or (ii) a date which is fifteen (15) months after the date upon
which all of the outstanding membership interests of Project 1493, LLC have been
exchanged for the Company’s common stock, the Company shall issue additional
shares of common stock, or other securities exchangeable for, convertible into,
or exercisable for shares of its common stock, for a consideration per share, or
with an exercise or conversion price per share, less than $0.39 per share (the
“Lower Price”), Zachariou shall be entitled to promptly receive from the Company
(for no additional consideration), additional shares of the Company’s common
stock (the “Common Stock”) in an amount such that, when added to the number of
shares of Common Stock received by Zachariou under this Agreement, will equal
the number of shares of Common Stock that Zachariou would have been entitled to
receive based on the Lower Price.

 

SECTION 7.02. Public Announcements. The Parent and the Company will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

SECTION 7.03. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated, provided that, upon Closing no
payments will be due to any party in connection with the preparation and
execution of this Agreement.

 

  14 

  

 

SECTION 7.04. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 7.05. Exclusivity. Each of the Parent and the Company shall not (and
shall not cause or permit any of their affiliates to) engage in any discussions
or negotiations with any person or take any action that would be inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby. Each of the Parent and the Company shall notify each other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

 

SECTION 7.06. Filing of 8-K and Press Release. The Parent shall file, no later
than four (4) business days of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions.

 

SECTION 7.07. Access. Each Party shall permit representatives of any other Party
to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.

 

SECTION 7.08. Preservation of Business. From the date of this Agreement until
the Closing Date, the Company and the Parent shall operate only in the ordinary
and usual course of business consistent with their respective past practices
(provided, however, that Parent shall not issue any securities without the prior
written consent of the Company), and shall use reasonable commercial efforts to
(a) preserve intact their respective business organizations, (b) preserve the
good will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Indemnification. Each Party hereby agrees to indemnify and hold
harmless the other party, its officers, directors, employees and agents against
any and all losses, claims, expenses, damages or liabilities, jointly and
severally, to which any of them may become subject or which they may incur,
including all reasonable attorney’s fees and costs, to the fullest extent
lawful, and all costs and expenses arising out of or in connection with any
suit, action, or claim, arising out of the breach of their respective duties and
responsibilities under this Agreement, or resulting from any breach of any
representations or warranties under this Agreement with respect to their
business, operations or assets.

 

SECTION 8.02. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

  15 

  

 

If to the Parent, to:

 

Cyberspace Vita, Inc.

41 Ulua Place

Haiku, HI 96708

Attn: Alexander Diener

 

If to the Company, to:

 

Project 1493, LLC

Cond. Madrid Suite 304, 1760 Loiza Street

San Juan, Puerto Rico 00911

Attn: Christian Briggs

 

With a copy to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Darrin M. Ocasio, Esq.

 

If to the Member, to the address set forth opposite such Member’s name on the
signature page hereto

 

SECTION 8.03. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Member. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

SECTION 8.04. Replacement of Securities. If any certificate or instrument
evidencing any Exchange Security is mutilated, lost, stolen or destroyed, the
Parent shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Exchange Security. If a
replacement certificate or instrument evidencing any Exchange Securities is
requested due to a mutilation thereof, the Parent may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

SECTION 8.05. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Member,
Parent and the Company will be entitled to specific performance under this
Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

SECTION 8.06. Limitation of Liability. Notwithstanding anything herein to the
contrary, each of the Parent and the Company acknowledge and agree that the
liability of the Member arising directly or indirectly, under any transaction
document of any and every nature whatsoever shall be satisfied solely out of the
assets of the Member, and that no trustee, officer, other investment vehicle or
any other affiliate of the Member or any investor, Member or holder of shares of
beneficial interest of the Member shall be personally liable for any liabilities
of the Member.

 

  16 

  

 

SECTION 8.07. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

SECTION 8.08. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 8.09. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

SECTION 8.10. Entire Agreement; Third Party Beneficiaries. This Agreement, (a)
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) is not intended to confer upon any person other than the
Parties any rights or remedies.

 

SECTION 8.11. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in the State of New York
and the parties hereby waive any and all rights to trial by jury.

 

SECTION 8.12. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

[Signature Page Follows]

 

  17 

  

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

The Parent:

 

  CYBERSPACE VITA, INC.         By:     Name: Alexander Diener   Title: Chief
Executive Officer, Chief Financial Officer, Treasurer and Secretary

 

[Company, Member and Zachariou Signature Pages Follow]

 

  18 

  

 

The Company:

 

  PROJECT 1493, LLC         By:     Name: Christian Briggs   Title: Manager

 

[Member Signature Page Follows]

 

[Signature Page to Share Exchange Agreement]

 

  19 

  

 

The Member:

 

  PEACH MANAGEMENT, LLC         By:     Name: Christian Briggs   Title: Manager

 

[Zachariou Signature Page Follows]

 

[Signature Page to Share Exchange Agreement]

 

  20 

  

 

Zachariou:

 

        Name: Peter Zachariou

 

[Signature Page to Share Exchange Agreement]

 

  21 

  

 

Schedule 4.07

 

Tax Returns

 

All Federal and State Tax Returns since inception of the Parent.

 

  22 

  

 

